Title: To John Adams from John Jay, 3 May 1787
From: Jay, John
To: Adams, John


          
            Sir
            Office for foreign Affairs 3d. May 1787
          
          In Obedience to the Orders of Congress I have the Honor of informing you, that Phineas Bond Esqr. has presented to Congress a Commission from his britannic Majesty, constituting him Commissary for all commercial Affairs within the United States, and another Commission constituting him Consul for the States of New York, New Jersey, Pensylvania, Delaware and Maryland.—
          Congress being desirous on this and every other Occasion, to manifest their Disposition to cultivate a friendly Correspondence with Great Britain, have received Mr. Bond in his latter Capacity, although no Treaty or Convention subsists between the two Countries, whereby either have a Right to establish Consuls in the Dominions of the other.—
          As yet Congress have not received any Commissaries for commercial Affairs, and they think it most prudent not to receive them from any Nation, until their Powers shall have been previously ascertained by Agreement, lest as those Appointments are seldom made, and both Parties may not have precisely the same Ideas of the Extent of

the Powers and Privileges annexed to them, disagreeable Questions and Discussions might and probably would otherwise take place on those delicate Subjects.—
          You will be pleased to submit these Reasons to his Majesty, and to assure him that Congress regret the Objections which oppose their complying with his wishes in this Instance, but that they are ready to join with his Majesty in such Agreements or Conventions as may be necessary to remove them, and which may also tend to promote and establish a friendly and satisfactory commercial Intercourse between the two Countries.—
          I have the Honor to be with great Respect & Esteem / Sir / Your most obt. and very hblẽ: Servt:—
          
            John Jay—
          
        